

Exhibit 10.23


[FORM OF]
Notice of Performance Share Award
Under the
WESCO International, Inc. 1999 Long-Term Incentive Plan
(As Restated May 30, 2013)
Notice is hereby given of an award of Performance Shares under the WESCO
International, Inc. 1999 Long-Term Incentive Plan, as restated May 30, 2013, and
as further amended (the “Plan”) attached hereto as Exhibit A, subject to the
Terms and Conditions attached hereto as Exhibit B.
Grantee:
[ NAME ]

Date of Grant:
[ DATE ]

Award Period:
The three-year period commencing on January 1, 20__ and ending on December 31,
20__, during which the Company’s achievement of the Performance Goals will be
measured. Except as specified in Section 4 or Section 8, if the Grantee’s Active
Employment is terminated prior to the date the Committee has certified
achievement of the Performance Goals, all rights of the Grantee to the
Performance Shares as of the date of termination shall terminate immediately and
be forfeited in their entirety.

Performance Goals:
The Award of Performance Shares will be based on the Company’s achievement of
two Performance Goals for the Award Period: Relative Total Shareholder Return
(“Relative TSR”) and the three-year average growth rate of the Company’s net
income (“Net Income Growth”). One half (1/2) of the Award shall be based on
Relative TSR and the other one-half (1/2) shall be based on Net Income Growth.

Performance At
Performance Goals
Relative TSR
(percentile rank among Peer Group)
Net Income Growth
(3-year average growth rate)
Maximum
___
___
Target
___
___
Threshold
___
___



Performance Shares:
The number of Performance Shares earned by a Grantee for the Award Period shall
be based 50% on the Company’s Relative TSR and 50% on the Company’s Net Income
Growth, as follows (with interpolated amounts for results between threshold and
target and maximum and target levels):




--------------------------------------------------------------------------------



Performance At
Performance Shares
Relative TSR (50% of total award)
Net Income Growth (50% of total award)
Maximum
2x
2x
Target
1x
1x
Threshold
0.5x
0.5x

If the Company’s actual performance is below the Threshold level for a
Performance Goal, the Grantee will earn no Performance Shares for that
Performance Goal.
“Relative TSR” ranks the “Return to Shareholders” (as defined below) for the
Company over the Award Period in relation to the Return to Shareholders for the
“Peer Group” (as defined below).
“Return to Shareholders” for the Company and each of the respective companies in
the Peer Group shall mean the quotient of: (i) the sum of (A) the average
closing price, as reported on the securities exchange on which the stock of the
relevant company is traded, for the twenty (20) trading days preceding January
1, 20__, and (B) the dividends declared during the period commencing on January
1, 20__ and ending on December 31, 20__, which are presumed to be reinvested on
a quarterly basis, divided by, (ii) the average closing price, as reported on
the securities exchange on which the stock of the relevant company is traded,
for the twenty (20) trading days preceding January 1, 20__.
“Peer Group” shall mean the companies, specified by the Committee by resolution
prior to the Grant Date.
If a company in the Peer Group becomes bankrupt, the bankrupt company will
remain in the Peer Group, but the stock price of the bankrupt company(ies) will
be considered to be $0.00.
If a company in the Peer Group is acquired by another company or entity,
including through a management buy-out or going-private transaction, the
acquired company will be removed from the Peer Group for the entire Award
Period.
If a company in the Peer Group acquires another company in the Peer Group, the
acquiring company will remain in the Peer Group.
“Net Income Growth” means the three-year average growth rate of the Company’s
net income (i.e. net income attributable to WESCO International, Inc.), as
reported in the Company’s financial statements in accordance with generally
accepted accounting principles or any other accounting reporting system under
which the Company is required to report its financial statements for the 20__,
20__ and 20__ fiscal years. However, in calculating Net Income Growth, the
Committee may exclude certain items that are not indicative of ongoing results.
Examples of items that may be excluded from calculating Net Income Growth
include, but are not limited to: “strategic” items (charges or credits related
to the high-level strategic direction of the Company, such as restructurings,
acquisitions, divestitures, the purchase or sale of equities, and the issuance
or payment of debt); “regulatory” items (charges or credits due to changes in
tax or accounting rules); “external” items (charges or credits due to external
events such as natural disasters); and



--------------------------------------------------------------------------------



“other” significant unusual, nonrecurring or rare items (such as charges or
credits due to litigation or legal settlements, the disposal of assets or asset
impairment). The Committee has determined that the attainment of specified
levels of net income attributable to WESCO International, Inc. is a specific
milestone in connection with the Company’s strategic initiatives.
The Committee shall adjust the Award, in accordance with Treas. Reg. Sec.
1.162-27(e)(2)(iii)(C), to reflect a change in corporate capitalization, such as
a stock split or dividend, or a corporate transaction, such as any merger of a
corporation into another corporation, any consolidation of two or more
corporations into another corporation, any separation of the Company or a
Subsidiary (including a spinoff or other distribution of stock or property by a
corporation), any reorganization of the Company or its Subsidiaries (whether or
not such reorganization comes within the definition of such term in Code Section
368), or any partial or complete liquidation by the Company or its Subsidiaries;
provided that, the Committee shall not make any adjustment that causes the Award
to fail to qualify as performance-based compensation under Code Section 162(m)
and the regulations thereunder.
Grantee hereby acknowledges receipt of a copy of the Plan attached hereto as
Exhibit A and the Performance Share Award Terms and Conditions attached hereto
as Exhibit B.
Grantee understands and agrees that the Award is granted subject to and in
accordance with the terms of the Plan and the Performance Share Award Terms and
Conditions. Grantee further agrees to be bound by the terms of the Plan and the
Performance Share Award Terms and Conditions attached hereto.
All capitalized terms in this Notice shall have the meaning assigned to them in
this Notice or in the Plan or the Performance Share Award Terms and Conditions
attached.
Attachments:
Exhibit A – WESCO International, Inc. 1999 Long-Term Incentive Plan
Exhibit B – Performance Share Award Terms and Conditions





